Citation Nr: 0824321	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  07-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1973. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 


FINDING OF FACT

Vertigo did not manifest during the veteran's active service, 
nor is it otherwise causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
vertigo have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in August 2006 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   In light 
of the denial of the veteran's claim, no disability rating or 
effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records.  
There is no indication in the veteran's claims file that he 
has sought private treatment for his vertigo, and therefore, 
no such records could be obtained.  As the preponderance of 
the evidence is against a finding of recurrent or persistent 
symptoms of vertigo since service, and there is no competent 
evidence that the veteran's condition either manifested in 
service or is otherwise related to an event in service, there 
is no duty to obtain a medical examination or opinion.  
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  The 
statutory duty of VA to assist veterans in developing claims 
does not include a duty to provide a veteran with a medical 
examination and medical opinion absent a showing of a causal 
connection between his disability and his military service.  
38 U.S.C.A. § 5103A(a, d) (West 2002); Wells v. Principi, 326 
F.3d. 1381 (Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Service Connection

The veteran contends that his currently diagnosed vertigo was 
incurred in service due to noise trauma while working on the 
jet line.  Essentially, the veteran argues that in-service 
noise exposure damaged his ears, thereby destroying his 
equilibrium and causing his vertigo.  The veteran's military 
occupational specialty (MOS), as noted on his DD 214, was as 
an aviation ordnance technician.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records are devoid of evidence 
of vertigo or dizziness.  Additionally, despite his 
contentions regarding noise exposure and damage to his ears 
in service, the veteran's service medical records are also 
devoid of evidence of earaches or hearing impairment.  
Rather, during a March 1972 medical examination, the veteran 
specifically reported that he had no dizziness or ear 
trouble.  

Post-service, the veteran did not seek VA treatment for his 
dizziness or ear problems until September 1982, almost ten 
years after separation from service, when his ears showed a 
weak response to stimulus.  In July 1986, he was twice 
treated for a perforated left eardrum with drainage and 
dizziness, which he reported had been a recurring problem 
since the age of 14; he was diagnosed with bilateral otitis 
media and a perforated left ear drum.  

In August 1986, the veteran was diagnosed with postural 
vertigo, a perforated left eardrum, mild sensineural hearing 
loss of the left ear beginning at 6000 Hertz, and mild to 
moderate sensineural hearing loss in the right ear beginning 
at 4000 Hertz; the doctor provided the opinion that the 
probable cause of hearing loss was a combination of age and 
noise.  Later that month, the veteran reported that he had  
experienced earaches and drainage approximately once every 
two months since an incident in his adolescence when he 
sustained a fungal ear infection from swimming.  The veteran 
further reported that his earaches were becoming more 
frequent and his dizziness worse.  The doctor did not provide 
a diagnosis, but instead reported that the veteran was 
essentially within normal limits.  

In March 1987, the veteran was treated for an earache with 
associated dizziness and reported intermittent bilateral 
earaches for the past 15 years; he was diagnosed with chronic 
earaches.  In June 1988, the veteran complained of vertigo.  

It appears from the claims file that the veteran did not seek 
further VA treatment for his ear problems or dizziness until 
September 2004, when he reported dizziness that he felt was 
related to his cervical pain over the past two years.  The 
veteran was diagnosed with vertigo and prescribed Meclazine; 
he was told to follow-up with cervical spine imaging.  

In October 2004, the veteran was treated for neck pain with 
blurred vision, which he reported he had experienced for a 
period of five years; the veteran stated his belief that his 
neck swelling was due to a thyroid condition and his 
dizziness was related to his ear problems.  The doctor 
diagnosed him with chronic neck pain, hearing loss, and 
vertigo, but did not provide an opinion as to the etiology of 
these conditions.  

In January 2005, the veteran underwent neurology treatment 
for cervical radiculopathy and dizziness; x-rays and a 
magnetic resonance image (MRI) of his cervical spine were 
taken.  In March 2005, the veteran received follow-up 
treatment after an abnormal MRI, which showed degenerative 
joint disease of the cervical spine.  The veteran reported 
neck pain, as well as dizziness and blurred vision when he 
looked up.  He was diagnosed with long-standing neck pain, 
probably due to degenerative changes and degenerative joint 
disease.  The veteran was encouraged to follow-up with 
neurology if his dizziness and blurry vision did not improve.  

In October 2005, the veteran received follow-up neurology 
treatment for his headaches and dizziness.  The veteran's 
wife, who accompanied him to the appointment, reported that 
the veteran still had dizzy episodes, which were brought on 
by fast-moving objects, extreme flexion or extension of his 
neck, or quick/jerky movements of his neck; these episodes 
involved severe dizziness (and less often vertigo), severe 
nausea, occasional vomiting, photophobia, phonophobia, and 
occasional blurriness or loss of peripheral vision.  The 
doctor diagnosed the veteran with severe cervical spine 
degenerative joint disease and reported that, because his 
dizziness and/or vertigo was  mainly precipitated by jerky 
neck movements or fast moving objects and was accompanied by 
a headache, it was most likely that the veteran was 
experiencing cervical migraines.  

In November 2005, the veteran complained of ongoing neck pain 
and occasional dizziness.  The doctor assessed him as having 
cervical disc disease and headaches.  In January 2006, the 
veteran reported that he was having continuing neck pain and 
dizziness; the doctor noted the veteran's medical history of 
cervical disc disease, but did not provide a current 
diagnosis.  

Finally, the veteran's treatment records indicate that he has 
been prescribed Meclazine for his dizziness on an as needed 
basis since March 1987.  

While the Board acknowledges that the veteran was likely 
exposed to noise trauma in service as an aviation ordnance 
technician and currently has dizziness/vertigo, there is no 
competent medical evidence of record showing a nexus between 
the in-service noise exposure and his currently diagnosed 
vertigo.  

The veteran has stated that his vertigo began during service 
in November 1972 and has continued since; however, the Board 
finds that his statements are not credible.  Specifically, 
the service medical records are devoid of any complaints or 
findings of dizziness, hearing loss, or earaches.  On 
examination in March 1972, the veteran denied having 
dizziness or ear problems.  The veteran's contentions of 
dizziness beginning during service and continuing since are 
outweighed by the contemporaneous medical evidence.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  During treatment in July and 
August 1986, the veteran reported that he had been treated 
for a perforated left eardrum with drainage and dizziness 
since the age of 14 (i.e. prior to service) and specifically 
cited an episode of fungal ear infection in his adolescence 
when his problems began.  Additionally, while the veteran has 
reported on several occasions that he was service connected 
at 5 percent for vertigo in 1986 or 1987 by a VA doctor, 
there is no indication in the claims file that a VA doctor 
provided such an etiology opinion.  Finally, the lack of any 
documented treatment for dizziness for almost 10 years after 
the veteran's separation from active service preponderates 
against a finding that he has had vertigo since service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Although the veteran contends that noise trauma during 
service caused his vertigo, he has submitted no competent 
medical evidence or opinion to corroborate this contention.  
See 38 C.F.R. § 3.159(a)(1) (2007) (defining competent 
medical evidence).  The veteran's opinion is insufficient to 
provide the requisite nexus between his vertigo and his time 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Further, despite the veteran's contentions, at 
no point during his treatment has a medical opinion linked 
the onset of vertigo to his time in service.  Rather, the 
only medical opinion of record regarding the etiology of his 
vertigo, which is dated in October 2005, indicated that the 
most likely cause of his dizziness and/or vertigo was 
cervical migraines brought on by his severe degenerative 
joint disease of the cervical spine.  

Because no competent medical evidence of record shows the 
onset of dizziness or vertigo during service, and there is no 
competent evidence that the veteran's dizziness or vertigo is 
related to his service, his claim for service connection for 
this disability is denied.  The preponderance of the evidence 
is against the claim.







ORDER

Service connection for vertigo is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


